FILED
                              NOT FOR PUBLICATION                           OCT 20 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GOENAWAN BOEDIJONO; MEYKE                         No. 13-70805
MARGARETHA,
                                                  Agency Nos. A096-362-468
               Petitioners,                                   A099-887-499

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Goenawan Boedijono and Meyke Margaretha, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”)

denial of their motion to reopen removal proceedings. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Ren’s request
for oral argument.
8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion

to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny

the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed over three years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and they failed to establish materially

changed circumstances in Indonesia to qualify for the regulatory exception to the

time limitation for motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi,

597 F.3d at 987 (new evidence “must be ‘qualitatively different’ from the evidence

presented at the previous hearing”).

      We reject petitioners’ contention that the BIA’s analysis was inadequate or

incomplete. See Najmabadi, 597 F.3d at 990 (the BIA “does not have to write an

exegesis on every contention”).

      PETITION FOR REVIEW DENIED.




                                           2                                    13-70805